OPINION of the Court, by
Judge Owsley.
Wear* of opinion the court below held correctly, that January, for services performed as attorney for the intestate, was not entitled to a lien upon the money collected by him, ™der a suit brought by the administrator; and it being admitted that there are outstanding demands against the estate of superior dignity to simple contract debts, (of which January’s is one) more than sufficient to consume all the assets in the hands of the administrator, and the claim against January, that court also decided correc^y *n ,u)t permitting the demands of January against the intestate to be set off against the claim of th& administrator. — Acc. Hard. 252.
Judgment affirmed.